Citation Nr: 0126816	
Decision Date: 11/28/01    Archive Date: 12/03/01

DOCKET NO.  00-04 337A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a seizure disorder, 
including as secondary to the service-connected migraine 
headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 

INTRODUCTION

The veteran had active service from November 1988 to October 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1999 RO rating decision which denied 
entitlement to service connection for a seizure disorder.  In 
August 2001 the veteran testified at a videoconference 
hearing at the RO, before the undersigned Member of the 
Board.  


REMAND

The RO issued a statement of the case in January 2000.  
Thereafter, and while the case was still at the RO, the 
veteran submitted letters, dated in March 2000, December 
2000, and July 2001, detailing treatment he has received 
which he claims is related to his seizure disorder.  Along 
with the letters, the veteran submitted several treatment 
records.  The RO has yet to consider the medical records and 
address them in a supplemental statement of the case, and a 
remand is thus required for this purpose.  38 C.F.R. 
§§ 19.31, 19.37.

The Board also finds that there is a further VA duty to 
assist the veteran in developing evidence on the claim for 
service connection for a seizure disorder.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed.Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 3.159).

The veteran essentially contends that his seizure disorder is 
related to his service-connected migraine headaches.  He has 
variously claimed that his migraine headaches caused his 
seizure disorder, that his migraine headaches aggravated his 
seizure disorder, and that his seizure disorder had an onset 
in service but was misdiagnosed as migraine headaches.  

On the February 1999 VA examination report it was noted that 
there were no medical records available for review.  The VA 
examiner provided a diagnosis of "epilepsy, presently stable 
on medications" and indicated that "I just came to know from 
the general remarks from the Regional Office that the patient 
has a history of migraines but then it was later diagnosed as 
epilepsy."  The examiner noted that there was no 
documentation whether the veteran was a truly hypertensive 
case, and that "if there is hypertension in an individual it 
is a separate issue" and that "[r]egarding the epilepsy, it 
is also entirely a separate issue and they are not 
interrelated in my opinion".  The Board finds that the 
examiner's opinion is unclear as to whether the veteran's 
migraines are in any way related to his seizure disorder 
(epilepsy).  The veteran should therefore be scheduled for a 
VA neurological examination, which includes a review of the 
claims folder and an appropriate opinion.

The record reflects that the veteran has submitted several 
excerpts in support of his claim, including a chapter titled 
"Migraine and Epilepsy", from the publication Imitators of 
Epilepsy, by Robert S. Fisher, M.D., Ph. D.  The veteran 
highlighted a portion which indicates that "seizures can 
produce vascular headaches and migraines may induce epileptic 
seizures.  Migraine and epilepsy are, therefore, intermingled 
disorders.  Migraine coexists with epilepsy in some patients 
and imitates epilepsy in others".  He also submitted a case 
study, involving another patient, in which John Stirling 
Meyer, M.D. indicated that "[d]uring prodromes of classic 
migraine with associated cerebral vasospasm, cerebral 
infarction may occur.  This may cause or aggravate a seizure 
disorder."  The Board notes that these excerpts do not 
specifically pertain to the veteran and his medical history, 
and therefore do not provide the necessary nexus between his 
service-connected migraine headaches and his seizure 
disorder.  Nonetheless, such excerpts should be considered by 
the examiner in the VA neurological examination to be 
scheduled.

At his August 20001 Board hearing, the veteran testified that 
after he was discharged from service in 1994, his seizure 
activity increased and he started receiving treatment at the 
Montgomery VA Medical Center (VAMC).  He also claimed that in 
1998 he was referred to a neurologist at the Montgomery VAMC 
who diagnosed epilepsy, and reportedly opined that the 
veteran had epilepsy since 1991.  Although the veteran has 
submitted some treatment records from the Montgomery VAMC 
(and the Birmingham VAMC), such records only date back to 
1995.  As VA treatment records are considered to be 
constructively of record, and may be relevant to the instant 
claim, the RO should obtain complete VA treatment records 
dating back to 1994.  Bell v. Derwinski, 2 Vet. App. 611 
(1992).  

Accordingly, the case is remanded for the following:

1.  The RO should have the veteran 
identify (names, addresses, dates) all 
health care providers (private, VA, 
other) who have ever examined or treated 
him for his seizure disorder.  After 
securing the necessary releases, the RO 
should obtain copies of any previously 
unobtained medical records.  This should 
specifically include complete treatment 
records from the Montgomery VAMC dating 
back to 1994.

2.  After the above development is 
completed, the veteran should undergo a 
VA neurological examination to determine 
the nature and etiology of his seizure 
disorder.  The claims folder must be 
provided to and reviewed by the examiner 
in conjunction with the examination, and 
the examination report should note that 
such has been accomplished.  Based on 
examination findings, historical records, 
and medical principles, the VA examiner 
should provide a medical opinion, with 
full rationale, as to the date of onset 
and etiology of the current seizure 
disorder, and, whether the seizure 
disorder is caused by or aggravated by 
the service-connected migraine headaches.  

3.  Thereafter, the RO should review the 
claim for service connection for a 
seizure disorder, including as secondary 
to the service-connected migraine 
headaches.  If the claim is denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case, and given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




		
	L.W. TOBIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


